DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (12, 14) are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereinafter Kato)(US Patent 7,693,310 B2)
Re claim 12, Kato discloses a method for collecting facial recognition data from a first image stream and a second image stream, wherein the first image stream and the second image stream respectively include a Kth image frame and a Jth image frame simultaneously picked up from respective shooting regions with an overlapping zone, the method comprising: locating a first face area of a person to be recognized from the Kth image frame of the first image stream (See fig. 2-3, 5; col. 3, line 56 – col. 4, lin3 37 where it teaches extracting face image portions of the persons T1 and T2 from the determined person image regions M1 and M2.); extracting a first facial feature from the first face area (See fig. 2-3, 5; col. 3, line 56 – col. 4, lin3 37 where it teaches a feature image extraction unit for extracting the feature image portions for enabling the persons P1 and P2 to be determined from the moving image photographed by the video camera C.); determining whether a second face area exists in the Jth image frame of the second image stream at the same position where the first face area is disposed in the Kth image frame of the first image stream. (See fig. 2-3, 5; col. 3, line 56 – col. 4, lin3 37 where it teaches the person image region M1 and M2 is determined in the first frame F in the moving image and further likewise is determined in the second frame F continued from the first frame F.  When the positions of the corresponding person image region M1 and M2 determined between the frames F are close to each other within a predetermined distance, it is determined that the person image region M1 and M2 is the image of the same person P1 and P2.)
But the reference of Kato fails to explicitly teach acquiring a second facial feature previously extracted from the second face area and stored in a facial feature database; and correlating the second facial feature to the person to be recognized. 
However, the reference of Kato does suggest acquiring a second facial feature previously extracted from the second face area and stored in a facial feature database (See fig. 3; col. 4, lines 14-20; col. 5, lines 5-14 where it teaches the feature image extraction unit performs processing of determining person image section M1 and M2 linked to the persons P1 and P2 as moving objects from the moving image with a plurality of continuous image frames F in time series; the feature image extraction unit extracts the face image portion T1 and T2 in sequence.  The determination unit determines whether or not the processed face image portion has the identity with the face image portion already processed and recorded in the database 6.); and correlating the second facial feature to the person to be recognized. (See col. 5, lines 5-14 where it teaches the identity of the face image portions between the frames F is determined.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Kato, in the manner as claimed, for the benefit of identifying the face image. (See col. 5, lines 5-14)
Re claim 14, Kato discloses a system for collecting facial recognition data, comprising: a first image pickup device installed at a first position for picking up images from a first shooting region to generate a first image stream; a second image pickup device installed at a second position for picking up images from a second shooting region to generate a second image stream, wherein the second shooting region has an overlapping zone with the first shooting region; a facial feature database containing therein at least one existent facial feature data, each of which corresponds to a registered person; and a processing device electrically connected to the first image pickup device, the second image pickup device and the facial feature database, and executing the method for collecting facial recognition data according to claim 12. (See figs. 6-7; col. 7, lines 25-38)

Allowable Subject Matter
Claims (1-11, 13) are allowed.
Prior art of record fails to teach “A method for collecting facial recognition data from a first image stream, comprising: locating a first face area of a person to be recognized from an Nth image frame of the first image stream; extracting a first facial feature from the first face area, wherein the first facial feature is defined with S factors; acquiring a second facial feature extracted from a second face area shown in an (N-1)th image frame of the first image stream at a position corresponding to the first face area, wherein the (N-1)th image frame is generated prior to the Nth image frame; executing a first determining step to determine whether the first face area is relevant to the second face area or not, and assigning to the first face area a tracing code, whose number varies with a result of the determining step; executing a second determining step to determine whether to store the first facial feature according to a similarity level of the first facial feature to at least one existent facial feature data; storing the first facial feature and inputting the first facial feature into a first neural network to generate an adjusted first facial feature if the similarity level of the first facial feature to at least one existent facial feature data is determined to be higher than or equal to a preset level, wherein the adjusted first facial feature is defined with T factors, where T is not smaller than S; acquiring at least one adjusted existent facial feature data, each defined with the T factors and previously generated by inputting the at least one existent facial feature data defined with the S factors into the first neural network; executing a third determining step to determine whether the person to be recognized is a registered person or not according to a similarity level of the adjusted first facial feature to each of the at least one adjusted existent facial feature data; and using the stored first facial feature as a material for training the first neural network if the person to be recognized is determined to be a registered person.” 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 22, 2022